This cause is before this Court on application for writ of error. The matters presented to this Court by the application involve only the questions of the admissibility of evidence. The evidence involved does not necessarily control the case. The jurisdiction of this Court is therefore not legally invoked. The application for writ of error is "DISMISSED W.O.J.," meaning this Court is without jurisdiction. Merchants' Cotton Oil Co., Inc. v. Acme Gin Co., 121 Tex. 91, 42 S.W.2d 777; Browder v. Memphis Independent School District, 107 Tex. 535, 180 S.W. 1077.
Opinion delivered January 29, 1941. *Page 29